DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on June 7, 2022.
Currently, claims 1, 4-5, 7-16, 19-20, and 22-41 are pending in the instant application. Claims 12 and 32 had been withdrawn from further consideration as being drawn to nonelected species. Newly submitted claim 41 directed to a species that is independent or distinct from MYO7A species elected in the response filed on February 15, 2022.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 41 is withdrawn from consideration as being directed to a non-elected species/invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Accordingly, claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections – Improper Markush Grouping
	Claim 33 remains rejected for containing an improper Markush grouping of alternatives for the reasons set forth in the last Office action mailed on March 7, 2022 and for the reasons set forth below.
Applicant's arguments filed on February 15, 2022 have been fully considered but they are not persuasive. Applicant argues that “a mutant form of the recited protein causes an ocular disease. They thus share a common function.” In response, it is noted that the claim requires a nucleic acid encoding a recited protein. Applicant did not provide any rebuttal arguments showing that the nucleotide sequences encoding all of the alternatively recited proteins share a significant nucleotide sequence homology thus share a common structure and that the nucleic acids encoding the recited proteins share a common use flowing from the substantially shared nucleotide sequence. 
Accordingly, this rejection is maintained.  

Claim Rejections - 35 USC § 112
	Claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 remain rejected under 35 U.S.C. 112(b) as being indefinite for the reasons set forth in the last Office action mailed on March 7, 2022 and for the reasons set forth below.
Applicant's arguments filed on February 15, 2022 have been fully considered but they are not persuasive. Regarding “minimal possible size”, applicant argues that the term “minimal” is not a relative term because the term refers to “the smallest, not the smaller value.” Applicant also argues that the phrase “minimal possible” refers to a molecule having “a particular mass” thus is definite by referring to Liu et al. (2003), Fink et al. (2006), Hanson (U.S. Patent No. 6,077,835), and Cooper (U.S. Patent No. 8,017,577) as providing support for “the clarity of the term used in the subject claims.” In response, the term “minimal possible size”, whether or not the term “minimal” is meant to refer to the “smallest” value, is relative and indefinite because the “smallest” size is not an unchanging, definitive value but varies depending on many variables including how the nucleic acid “is compacted”. That is, the “minimal possible size” that can be produced by a person of ordinary skill in the art is not guaranteed to identical as that prepared by another person of ordinary skill in the art because there is no definite size recited in the claims, which merely and generically require that “a single molecule of nucleic acid which is compacted to its minimal possible size” within ellipsoids. As such, the “minimal possible size” is not a constant value but would be different based on so many variables (e.g., methodology, size of the nucleic acid), thereby rendering the claimed subject matter indefinite.
Regarding the four references mentioned by applicant as allegedly providing support for the definiteness of the term “minimal possible size”, it is noted that the non-patent literature (NPL) references by Liu et al. (2003) and Fink et al. (2006) are not cited in any of the IDSs of record filed in the instant application, nor legible copies of the references have been submitted for examiner’s consideration. Hence, the examiner cannot verify whether the two NPL references provide a clear definition as well as clear metes and bounds for the term “minimal possible size”. Regarding Hanson and Cooper, it is noted that the instantly recited term “minimal possible size” is not defined in the U.S. Patent references. There is no disclosure in the cited patent references regarding the definitive value of the “minimal possible size” of the nucleic acid molecule compaction within ellipsoids as claimed in the instant case. Further, applicant’s inability to point out a passage in the instant specification providing a clear definition of the term “minimal possible size” within the claimed context does show that the term is not clearly defined in the specification thus the claimed subject matter cannot be interpreted in light of the specification, thereby supporting the examiner’s position that the claimed subject matter is indefinite.
In view of the foregoing, this rejection is maintained. 
Claim Rejections - 35 USC § 103
	Claims 1, 4-5, 7-11, 13-16, 19-20, 22-31, and 33-40 remain rejected under 35 U.S.C. 103as being unpatentable over Naash et al. in view of Zarnitsyn et al. for the reasons set forth in the last Office action mailed on March 7, 2022 and for the reasons set forth below.
Applicant's arguments filed on February 15, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because the examiner provided “no evidence” for a reasonable expectation of success and “no reason” for selecting ellipsoidal nanoparticles from different nanoparticles. Contrary to applicant’s argument, the obviousness rationale set forth in the last Office action provides reasons for a reasonable expectation of success in arriving at the instantly claimed subject matter over the combined teachings of Naash and Zarnitsyn. Further, Naash’s disclosure already pertains to using “an ellipsoidal shape” nanoparticle as a nucleic acid delivery carrier as evidenced by Naash’s claims 1 and 6 reproduced in the last Office action. In addition, Naash disclosed only two shapes (“an ellipsoidal shape” and “rod-like shape”) for the nanoparticle comprising a compacted nucleic acid molecule. See claims 6-7. As such, applicant’s argument pertaining to “no reason” for selecting ellipsoidal nanoparticles “among the nanoparticles disclosed by Naash” is not found persuasive. Further, even if Naash disclosed numerous nanoparticle shapes, the fact that Naash explicitly claimed a nanoparticle of “ellipsoidal shape” is more than sufficient to render obvious the use of an ellipsoidal nanoparticle as a carrier for a compacted nucleic acid molecule.
Applicant argues that the claims are not obvious by pointing out Figure 10A of the instant application, which shows “greater gene expression at day 22 compared to the use of rod-shaped nanoparticles.” It appears applicant attempts to argue that the claimed subject matter show an unexpected result. In response, it is noted that Figure 10A of the instant application expressly shows that the luciferase activity level is indistinguishable between ellipsoids at day 8 and rods at day 8. Now, note that there is no limitation in the claims that require a differential expression level in the choroid-RPE by ellipsoids at day 22 compared to rods at day 22. Furthermore, Figure 10A does not pertain to ocular disorder treatment thus cannot represent claims 16, 19-20, 22-31, and 33-40.  Hence, even if what is shown at day 22 in Figure 10A should be deemed really unexpected, the result at day 22 that is shown to be different between ellipsoids and rods in the choroid-RPE is not commensurate in scope with the claims. 
Note that the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP § 716.02. Further, it is clearly demonstrated in Figure 8A of the instant application that the differential expression at day 22 provided by ellipsoids compared to rods as depicted in Figure 10A is not due to the different shape of the nanoparticles. See Figure 8A copied below.

    PNG
    media_image1.png
    553
    584
    media_image1.png
    Greyscale

As shown above, ellipsoids and rods in the corneal epithelium examined at day 8 and day 22 did not provide noticeable, significant differences in luciferase activity. Similarly, Figure 7A pertaining to the luciferase activity in the iris also demonstrates insignificant difference between ellipsoids and rods at day 8 and day 22. Now, note that superachoroidal space (SCS) injection was expressly demonstrated to result in a significant retention of the injected agent in the choroid by up to about 1,000-1,500-fold compared to other parts (e.g., lens, vitreous fluid) of the eye. See the following portion of Figure 19B of Zarnitsyn.

    PNG
    media_image2.png
    198
    387
    media_image2.png
    Greyscale

See also paragraph 0246 of Zarnitsyn disclosing that “FIG. 19B shows that a higher concentration of TA found in the choroid and retina when the drug was administered to the SCS.” See also Figure 20D of Zarnitsyn demonstrating that the concentration of the agent delivered to the choroid via SCS injection remains high after day 28. See Figure 20D copied below.

    PNG
    media_image3.png
    689
    679
    media_image3.png
    Greyscale

See also paragraph 0253 disclosing that “sclera/choroid tissue concentration of TA can be achieved at greater than 100 g/g tissue for longer than 28 days after a single dose. The majority of the dose delivered is retained in the posterior ocular tissue with very little drug delivered to the anterior tissues. The levels of TA in the sclera/choroid were 6 orders of magnitude different from the levels found in the vitreous.” (emphasis added). 
As such, the results at day 22 examined in the choroid-RPE in Figure 10A have more to do with the SCS injection, which was expected and known to provide a high retention level of a delivered agent in the choroid “longer than 28 days after a single dose.” Hence, “improvement in the prolonged expression” in the choroid-RPE as shown in Figure 10A of the instant application was reasonably expected compared to the closest prior art pertaining to the improved, prolonged choroid expression by SCS injection. That is, SCS injection was expected to provide beneficial results such as a higher, prolonged expression in the choroid of an agent. 
Expected beneficial results are evidence of obviousness of a claimed invention.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975). (emphasis added).
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
“When unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter Tavenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). (emphasis added). 
See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972): “It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference” (original emphasis).
Applicant argues that the claims are not obvious because Zulliger et al. (2015) use intravitreal delivery and advise against SCS delivery. The examiner fails to understand the relevance of Zulliger, which is not cited in the instant rejection. Further, the obviousness rationale as to why one of ordinary skill in the relevant art would utilize Zarnitsyn’s non-surgical SCS injection is set forth in the last Office action (see page 8), and there is no express teaching-away in Naash that discourages one of ordinary skill in the art from using Zarnitsyn’s SCS injection. In accord with In re Gurley (27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)), a reference teaches away when it would lead a person of ordinary skill to expect that the claimed invention would not work. 
“Whether the prior art teaches away from the claimed invention is a question of fact.” Spectralytics, Inc. v. Cordis Corp. 649 F.3d 1336, 1346, 99 USPQ2d 1012 (Fed. Cir. 2011). Applicant did not provide any factual finding that Naash taught away from SCS injection when treating an ocular disease. Note that neither Naash nor the Zulliger et al. (2015; not a basis in the instant rejection) reference mentions suprachoridal space (SCS) injection, especially Zarnitsyn’s non-surgical SCS injection, as being an ineffective administration route for ocular disease treatment, wherein SCS injection was known to be “capable of delivering drug in a sustained and/or controlled manner” (emphasis added; see paragraph 0066 of Zarnitsyn) as already noted in the last Office action. 
In view of the foregoing, this rejection is maintained. 

 Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635